  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

RAYMOND V. BONEY,                             §
         Plaintiff,                           §
                                              §
Vs.                                           §    Civil Action No. 4:19-cv-2594
                                              §
TEXAS A&M UNIVERSITY,                         §    Jury Requested
         Defendant.                           §

                       PLAINTIFF’S ORIGINAL COMPLAINT

                                       Introduction

       1.     Defendant Texas A&M University (“TAMU”) violated Title VII through its

gender-stereotyping discrimination, sexual orientation discrimination, race discrimination,

and retaliation against Plaintiff Raymond V. Boney (“Boney”) resulting in Boney being

subjected to different terms and conditions of employment, hostile work environment, and

finally termination.

       2.     Boney brings claims directly against TAMU for its discrimination and

retaliation against him in violation of Title VII during the actionable period, and seeks

equitable relief, injunctive relief, actual damages, and attorney’s fees and costs for those

violations.

                                  Jurisdiction and Venue

       3.     The Court has jurisdiction under 28 U.S.C. §1331 (federal question) and under

28 U.S.C. §1343 (civil rights).

       4.     The acts or omissions made the basis of this suit occurred in Brazos County,

Texas and in this judicial district, so venue is proper in this Court under 28 U.S.C. §1391.




Plaintiff’s Original Complaint                                                             1
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 2 of 15



       5.   All required conditions precedent required under Title VII (42 U.S.C. §2000e

et seq.) have been exhausted and/or performed by Boney prior to the filing of this

complaint: 1) Boney filed a charge of discrimination and retaliation on or about December

6, 2017 (Boney’s initial charge of discrimination was with the DOE, which then transferred

it to the EEOC, but both the DOE and EEOC identified the original complaint as the date

of the charge for purposes of Title VII), within 300 days of the date of some of the

discriminatory and all of the retaliatory adverse actions, to include the termination that

occurred on June 21, 2017, for which recovery is sought that is complained of herein; 2)

the EEOC sent a Notice of Right to Sue on April 16, 2019. Boney received the Notice of

Right to Sue on April 20, 2019. See Exhibit A, which contains copies of Boney’s charge

documents and the Right to Sue letter. Therefore, this suit is timely filed within the 90

days allowed from Boney’s receipt of this right to sue letter.

                                              Parties

       6.   Boney is a citizen of the United States and resides in Washington, D.C.

       7.   Defendant TAMU is a state agency. TAMU may be served through its

President, Michael K. Young, at Office of the President, Jack K. Williams Administration

Building, 1246 TAMU, Texas A&M University, College Station, TX 77843-1246.

                                      Statement of the Case

       8.   Boney alleges that as a result of him being African American, male,

homosexual, or because he engaged in protected activities, Boney was illegally or

disparately harassed, subjected to a pattern of pervasive harassment and disparate

treatment, and knowingly subjected to different terms and conditions of employment and

then terminated for a knowingly false reason.




Plaintiff’s Original Complaint                                                          2
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 3 of 15



       9.   Although Boney complained of discrimination against his supervisor, Amy

Smith (“Smith”), beginning on April 6, 2017 and several times thereafter to include on

June 12th and 19th, 2017, however TAMU took no action to investigate these complaints

when they were made prior to TAMU’s decision to terminate of Boney’s employment, on

June 21, 2017.

       10. Following Boney’s April 6, 2017 complaint of discrimination, TAMU moved

Boney from reporting to Smith to reporting to Mr. Shane Hinckley (“Hinckley”).

       11. Hinckley reported directly to Smith.

       12. This “move” of Boney, left Boney still under Smith’s supervisory authority

and control and therefore did not provide any relief to Boney or protection from potential

retaliation from Smith.

       13. Smith and Hinckley continued to treat Boney disparately through disregard of

Boney’s work and authority regarding his area of responsibility.

       14. Boney tried to move away from Smith’s supervision by requesting a transfer

to another area of TAMU on June 12, 2017.

       15. Boney never received any acknowledgement or action on his request to leave

Smith’s supervision.

       16. After Boney suffered yet another act of disrespect and disregard from Smith

and Hinckley, Boney communicated his complaint to Hinckley on June 19, 2017 indicating

that he did not feel that he would be able to perform his duties under those conditions.

       17. Boney specifically asked Hinckley what the penalty would be if he could not

perform his duties under those circumstances.




Plaintiff’s Original Complaint                                                             3
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 4 of 15



          18. Boney stated more than once to Hinckley that he was not refusing to do his job

duties at that time.

          19. Hinckley informed Boney that he did not know what disciplinary

consequences would follow and that he would have to check with others; to include his

supervisor Smith regarding what consequences would follow if Boney refused to perform

his duties as assigned.

          20. At the end of the meeting on June 19, 2017, Boney conveyed to Hinckley that

he would be issuing a complaint of discrimination and retaliation.

          21. Boney continued to perform his duties over the next two days without incident.

          22. On the second day, June 21, 2017, Hinckley called Boney to a meeting.

          23. At this meeting Hinckley did not inform Boney what he told Boney that he

would find out; that is, what disciplinary action would be taken if Boney could or would

not perform one of his duties as assigned.

          24. Instead, Hinckley informed Boney that he had been fired for refusing to

perform his duties as assigned.

          25. No other reason was given for terminating Boney.

                                        Factual Allegations

          26. Boney is African American, male, and homosexual.

          27. Boney was qualified and able to perform his job duties at all times during his

employment.

          28. Boney is an Aggie, class of 1996.

          29. Boney began working for TAMU on March 1, 2016 as its Director of University

Events.




Plaintiff’s Original Complaint                                                            4
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 5 of 15



       30. Boney had previous experience as an event planner in Washington, D.C. for the

preceding seventeen years.

       31. Boney performed his duties to the satisfaction of TAMU as reflected in

communications received by Boney from TAMU representatives and through the absence

of disciplinary documentation to the contrary.

       32. The only disciplinary action issued to Boney during his 15 months of

employment with TAMU was the termination letter dated June 21, 2017.

       33. Boney’s employment with TAMU began positively with multiple recognitions

of Boney’s positive performance from members of TAMU’s administrative upper

echelons; including the President’s office.

       34. On information and belief, Boney was the only homosexual African American

male employee within his chain of command during the entire time he worked for TAMU.

       35. Boney only began to have problems following the hiring of Smith on July 1,

2016 as Boney’s division supervisor in the role of Senior Vice President over the Division

of Marketing and Communications.

       36. Smith would treat Boney differently than she treated all other employees.

       37. For example, Smith would yell and curse at Boney when discussing details

related to work.

       38. After Smith lost her control following one meeting (about the event Aggies

United on December 4, 2016), Smith stormed into Boney’s office to discuss some issues

that had been raised during the meeting and as she finished her tirade, Smith asked Boney,

“do you want me to walk away and have you think that I’m a fucking bitch?”




Plaintiff’s Original Complaint                                                          5
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 6 of 15



         39. Boney, shocked by this unprofessional and violent outburst, only responded,

“those are your words, not mine.”

         40. Aggies United took place on December 6, 2016.           Boney remained and

continued to work despite this unwarranted, disrespectful, and violent treatment from

Smith.

         41. After Boney finished his duties regarding the Aggies United event, Boney

allowed himself to react to Smith’s mistreatment of him and Boney decided that he could

not continue to work in such an unprofessional environment and therefore had to resign.

         42. Boney turned in his resignation letter the next day on December 7, 2016.

         43. Following his resignation, Boney had communications with multiple persons,

to include the President’s wife, Mrs. Marti Young, regarding his trouble working for Smith.

         44. Mrs. Young personally requested that Boney allow her an opportunity to fix

things with Smith, because she told Boney that she wanted to try to help fix the problem,

“because, we like you.”

         45. On December 14, 2016, Smith came to Boney’s office and asked Boney to

stay, but Smith also told Boney that his having spoken to Mrs. Young “did not help your

case.”

         46. Boney decided to let Smith’s comment go and be the bigger person and stay

as a favor to Mrs. Young and in service to the University as an Aggie.

         47. Smith’s harassment and disparate mistreatment of Boney continued to include

but not necessarily be limited to the following incidents:

            January 9, 2017 – Smith told Boney that she was harder on Boney than her other

             direct reports,




Plaintiff’s Original Complaint                                                            6
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 7 of 15



         February 17, 2017 – Smith shouted at Boney to “cancel the fucking sign”

          regarding a SXSW event funding issue that Boney had raised with Smith to

          keep her apprised of the status of the project and also remain within the

          parameters that Smith had previously communicated to Boney,

         March 8, 2017 – Smith called an impromptu meeting in College Station

          regarding the upcoming SXSW event in Austin to discuss an additional invoice

          from Hotel Van Zandt for approximately $70,000.00. Smith was upset with the

          new invoice, referring to it as surprise expenses. However, Boney reminded

          her that he had informed her and the others that these expenses would be

          forthcoming and that it should not be considered a surprise since the contract

          clearly stated from the beginning that the initial amount contained in the

          contract only represented a minimums deposit to guarantee TAMU’s hosting

          the event at that hotel. Smith responded to Boney with even more hostility and

          anger; yelling at Boney about these additional expenses. Boney responded in a

          raised voice to Smith’s yelling at him and standing up to leave. Despite the fact

          that Smith had initiated the yelling and the anger, she told Boney to sit down

          stating that she felt threatened by Boney. Boney had made no threat or gesture

          toward Smith. Boney sat back down as instructed by Smith.

         April 3, 2017 – Smith verbally reprimanded Boney regarding her allegation that

          Boney had not provided an individual hotel room for a person (a white female),

          from over a month before. This reprimand came out of left field, since there

          had been no issue brought up by Smith to Boney with the hotel rooms since at

          least March 2nd when Boney informed Smith that her late requests for




Plaintiff’s Original Complaint                                                           7
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 8 of 15



           reservation changes had been handled. That is, not only had Boney done as

           instructed by Smith under difficult circumstances, Boney had not been the cause

           of any issues related to the room reservations for this white woman or anyone

           else. Instead, the last minute request for reservation changes were made by

           Smith just the week before SXSW, which is a notoriously difficult time to

           obtain hotel reservations in Austin, and Boney was able to meet Smith’s request

           without incident or complaint by Smith until unexplicably a month later.

          April 3, 2017 –Smith also criticized Boney for having informed a subordinate

           (another white woman) that she had violated protocol by disregarding Boney’s

           position and authority to review and approve the language of a communication

           that Boney had originally drafted and the subordinate had altered without

           verifying with Boney first, and

          April 3, 2017 – as part of this meeting, Smith then advises Boney to consult

           with a career coach and that she could recommend an African American career

           coach to Boney that she knows out of Atlanta.

       48. This became another incident where Smith went beyond professionally

acceptable conduct given the direct and unnecessary reference to race by referencing the

race of the Atlanta consultant.

       49. Boney never mentioned that he required a career coach, nor did Boney ever

mention that he required assistance with his career because he is black (or male or

homosexual, for that matter).

       50. As a result of this series of incidents, Boney felt that he had to speak out against

the pattern of discrimination that appeared to establish that he was being treated differently




Plaintiff’s Original Complaint                                                               8
  Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 9 of 15



from the other employees for reasons that were not related to his work performance and

instead appeared to be based upon illegal discriminatory motivations.

        51. So on April 6, 2017, Boney called a meeting with Smith, Hinckley, HR Vice

President, Barbara Abercrombie (“Abercrombie”), and HR Director of Organizational

Consulting and Resolution Management, Wanda Boyd (“Boyd”).

        52. After Boney complained, the only action taken in response to Boney’s

complaints was to move Boney to report to Hinckley rather than to Smith, even though

Boney would still be under Smith given that Hinckley reported directly to Smith.

        53. The transfer did not actually occur until late April, no earlier than April 25,

2017.

        54. On or about May 11, 2017, Hinckley met with Boney and issued his annual

performance evaluation even though he had not supervised Boney for even a month at that

time.

        55. During this meeting, Hinckley told Boney that Boney was “different than what

we are used to.”

        56. On June 6, 2017, Boney asked Hinckley to clarify what he meant by that

comment, and Hinckley stated that he was referring to Boney’s “personality.”

        57. Also during this same June 6, 2017 meeting, Hinckley reversed the position of

TAMU to financially support a Houston Pride event (an event in support of LBGTQ

communities and individuals) telling Boney that, “we have to distance the university

president from controversy.”




Plaintiff’s Original Complaint                                                           9
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 10 of 15



       58. On June 12, 2017, Boney requested of Boyd, that Boney’s position be

permanently moved from marketing and communications given the failure of TAMU to

reach any resolution following Boney’s complaints of discrimination on April 6, 2017.

       59. On June 19, 2017, Hinckley convened a meeting with himself, Boney, and

Boyd to discuss a vendor issue and alleged conduct by Boney.

       60. Prior to this meeting, Boney had directed that a vendor (a white woman) would

not be included as a vendor at a follow-up/make-up event because the vendor had

disregarded explicit instructions that the original event had been cancelled and would be

rescheduled. Rather than following Boney’s directions, the vendor went on TAMU

campus and proceeded to take pictures and work as she was not authorized to do and had

been instructed not to do.

       61. Rather than back Boney in his decision to reprimand this vendor for the

violations of his instructions and TAMU protocols, Smith and Hinckley told Boney that

the white female vendor would not only be allowed to return to TAMU for the follow up

event but she would also receive pay reimbursement for costs for both events.

       62. Boney specifically told Hinckley that he did not think that he would be able to

work with this vendor under the circumstances.

       63. At no time did Boney tell Hinckley that he would not perform his duties as

assigned: to include working with the vendor.

       64. In fact, on more than one occasion, Boney affirmed to Hinckley that he was

not refusing to perform his duties as assigned.




Plaintiff’s Original Complaint                                                          10
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 11 of 15



        65. Boney told Hinckley that he would have trouble working with this vendor due

to questions of morality associated with the circumstances surrounding working with that

vendor.

        66. These circumstances included the fact that this would be another instance in a

consistent pattern of mistreatment from Smith where Boney was subjected to disregard and

disrespect when Boney interacted with white women.

        67. Instead, Boney asked Hinckley what consequences would follow if Boney did

not work with this vendor.

        68. Hinckley told Boney that he did not know, even though he was Boney’s direct

supervisor.

        69. Hinckley told Boney that he would have to consult with others to include his

supervisor (Smith).

        70. Hinckley also told Boney that he would get back to Boney with the answer to

this question.

        71. At the end of this meeting, Boney informed Hinckley and Boyd, that Boney

was going to widely and publically distribute his complaint of discrimination and

retaliation.

        72. Two days after the June 19th meeting, on June 21, 2017, rather than reporting

to Boney what Hinckley found out about what consequences would follow if Boney did

not perform his duties to include working with the white female vendor that had violated

Boney’s directions and TAMU protocol, Hinckley told Boney that he was terminated for

insubordination for refusing to work.

        73. TAMU has no credible evidence that Boney refused to work as assigned.




Plaintiff’s Original Complaint                                                         11
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 12 of 15



       74. TAMU did not conduct an investigation.

       75. TAMU either discriminated or retaliated against Boney by terminating him for

false or contrived reasons in violation of its own policies and procedures.

       76. Boney has diligently searched for replacement employment following

TAMU’s sudden and unjustified termination of his employment.

       77. As a result of TAMU’s adverse actions against Boney, he has had a difficult

time obtaining replacement employment.

                                             Damages

       78. Because of statutorily impermissible and willful, if not malicious, acts of

TAMU and its representatives, Boney has suffered loss of income, loss of benefits, loss of

career opportunity, loss of career investment, and loss of advancement pursuant to Title

VII of the Civil Rights Act or 1964 and 1991, as amended and codified at 42 U.S.C. §2000e

et seq. (“Title VII”). As a consequence of the unlawful and outrageous actions of TAMU,

Boney has suffered humiliation, loss of standing in the community, emotional pain and

suffering, inconvenience, loss of enjoyment of life, irritation and mental anguish. Boney

seeks reinstatement, recovery, compensatory, and equitable (i.e., back pay and front pay)

damages, as well as attorney’s fees, and costs and pre and post judgment interest in the

maximum amounts allowed by law pursuant to Title VII of the Civil Rights Act or 1964

and 1991, as amended and codified at 42 U.S.C. §2000e et seq. (“Title VII”).

                                    Relief Requested

       Paragraphs one (1) through seventy-eight (78) of this complaint are incorporated

by reference and made a part of Relief One through Relief Five, inclusive.




Plaintiff’s Original Complaint                                                         12
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 13 of 15



                                 EQUITABLE RELIEF

                                        Relief One

        Equitable and compensatory damages are the only means of securing adequate

relief for Boney. Boney suffered, is now suffering, and will continue to suffer irreparable

injury from the unlawful conduct by TAMU, as set forth herein until and unless enjoined

by the Court, to include but not be limited to reinstatement with benefits returned, removing

false or damaging information from Boney’s personnel file, exonerating Boney for all

misconduct that he was illegally and wrongly accused of having engaged, and allowing

Boney to provide statements in rebuttal to any remaining documents within his personnel

files. Title VII.

                                        Relief Two

        Boney seeks awards of back pay and front pay for the loss of income as a result of

the discriminatory and retaliatory based conduct, and termination by TAMU and its

representatives during Boney’s employment and as a result of Boney’s negative

experiences in that regard to include the unfair treatment and evaluation compared to other

similarly situated employees that did not engage in protected activity. Title VII.

                                       Relief Three

        Boney is entitled to awards of pre- and post-judgment interest on any amounts

awarded to him. Title VII.

                                    LEGAL RELIEF




Plaintiff’s Original Complaint                                                            13
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 14 of 15



                                         Relief Four

        Boney seeks compensatory, expectation, and/or consequential damages due to the

illegal conduct of TAMU as alleged herein related to Boney’s discrimination and

retaliation claims. Title VII.

                                         Relief Five

        Boney seeks attorney’s fees, costs, and expert fees. Title VII.

                                       PRAYER FOR RELIEF

        Boney requests the Court to cause TAMU, to be cited to appear and answer in this

Court, and that upon final hearing, the Court grant to Boney as follows:

        1. Grant Boney all equitable damages including reinstatement, back pay, front

            pay, and lost benefits;

        2. Grant Boney compensatory damages for TAMU’s acts of discrimination and

            retaliation against him;

        3. Grant Boney pre and post-judgment interest in the highest lawful amount;

        4. Grant Boney reasonable attorney’s fees, together with his costs; and

        5. Such other and further relief as the Court determines justice and equity so

            require.




Plaintiff’s Original Complaint                                                        14
 Case 4:19-cv-02594 Document 1 Filed on 07/17/19 in TXSD Page 15 of 15




                                   Respectfully submitted,

                                   THE POERSCHKE LAW FIRM, PC


                                   /s/ Chris J. Ainsworth
                                   R. SCOTT POERSCHKE, JR.
                                   State Bar. No. 24067822
                                   CHRIS J. AINSWORTH
                                   State Bar. No. 24072789
                                   5111 Center Street
                                   Houston, Texas 77007
                                   Phone 713.974.1600
                                   Fax 713.621.2106
                                   scott@rsplegal.com
                                   ainsworth@rsplegal.com



                                          /s/Robert S. Notzon
                                   The Law Office of Robert S. Notzon
                                   Texas Bar No. 00797934
                                   1502 West Avenue
                                   Austin, Texas 78701
                                   (512) 474-7563
                                   (512) 852-4788 facsimile

                                   ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                          15
